Citation Nr: 0834227	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Private treatment records reflect that the veteran is 
currently diagnosed with PTSD based on her reports of two in-
service assaults.  The veteran reports that she did not know 
the perpetrator of her first assault and did not report the 
assault to any individual or entity.  She reports that her 
second in-service assault occurred while she was assigned to 
the Headquarters and Headquarters Company Third Supply and 
Transport Battalion in Wuerzburg, Germany in December 1979.   
She recounts that her attacker, a fellow service member named 
J. B. B., verbally and physically assaulted her.  She claims 
that although she ultimately decided not to press charges 
against him, she did filed a report with the military police 
immediately after the assault.  In an attempt to corroborate 
this stressor, the RO submitted inquiries to both the Defense 
Personnel Records Image Retrieval System and the U.S. Crimes 
and Records Center requesting copies of any reports regarding 
this incident.  However, in both requests the RO reported the 
veteran's name as D. M. C.-M., whereas the veteran's maiden 
name (used in service) was D. M. C., and in their inquiry to 
the U.S. Crimes and Records Center, the RO provided the 
incorrect name of the veteran's attacker as J. B. B..d.  
Accordingly, the RO should repeat their inquiry to the both 
Defense Personnel Records Image Retrieval System and the U.S. 
Army Crimes Records Center using the veteran's maiden name 
and the correct name of her alleged attacker.

Additionally, in a statement received in November 2004, the 
veteran reported that she had been receiving counseling from 
M. M., M.Ed., L.P.C. at the New Orleans Veterans Resource 
Center.  However, those records have not been associated with 
the veteran's claims file, and an attempt to obtain them 
should be made.

Accordingly, the case is REMANDED for the following action:

1.   Obtain the veteran's treatment 
records from the New Orleans Veterans 
Resource Center.

2.   Resubmit inquiries to both the 
Defense Personnel Records Image Retrieval 
System and the U. S. Army Criminal 
Investigation Command.  Provide a summary 
of the veteran's allegations regarding a 
verbal and physical assault in December 
1979 in Wuerzburg,  Germany.  This request 
should be made using the veteran's unit, 
Headquarters and Headquarters Company 
Third Supply and Transport Battalion, her 
maiden name, D. M. C., and her alleged 
attacker's name, J. B. B. (see the 
September 2006 hearing transcript, page 
1).  

3.  Once the above requested development 
has been completed, conduct any additional 
development that logically follows and 
then schedule the veteran for an 
appropriate VA examination.

4.  Thereafter, the evidence should be 
reviewed, and the claim readjudicated.  If 
the claim remains denied, provide the 
veteran with a supplemental statement of 
the case and allow an appropriate time for 
response before returning the claim to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




